Citation Nr: 1030085	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2003 and December 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of that proceeding is of record.  

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of this decision 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  


FINDINGS OF FACT

1.  At the Travel Board hearing held on March 9, 2010, prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of the appeal of 
a claim of entitlement to service connection for a left foot 
condition was requested.

2.  In an unappealed September 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for a left hip disability.

3.  The evidence received since the September 2003 decision 
includes evidence that relates to an unestablished fact necessary 
to substantiate the claim, is not duplicative or cumulative of 
the evidence previously of record, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the issue of entitlement to service connection for a 
left foot condition have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left hip 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim -Left Foot

The September 2003 rating decision denied service connection for 
a left foot condition.  The Veteran submitted a timely notice of 
disagreement and perfected an appeal of this issue with the 
submission of a timely substantive appeal.  At the March 2010 
Travel Board hearing, the Veteran expressed his desire to 
withdraw this claim on the record and submitted a written 
statement withdrawing the claim.  See 38 C.F.R. § 20.204(b).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  Here, the Veteran has withdrawn the appeal of the 
claim of entitlement to service connection for a left foot 
condition, and there remain no allegations of errors of fact or 
law for appellate consideration as to this matter.  Accordingly, 
the Board does not have jurisdiction to review the appeal of this 
issue, and it is dismissed.

	Left Hip Claim

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that new and 
material evidence has been received to reopen the claim.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 
(2009).

Legal Criteria

In general, a claim which has been denied and not appealed may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that the Secretary shall reopen a claim and review 
the former disposition of the claim if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed.

New evidence is defined as evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for a left hip disability was denied by the RO 
in a September 2003 rating decision.  The RO explained in its 
decision that service treatment records did not show the Veteran 
had been treated for an injured left hip after a fall.  The 
Veteran was notified of the decision by letter mailed in 
September 2003.  Although he initiated an appeal with respect to 
the other disabilities addressed in that rating decision, he did 
not initiate an appeal with respect to the denial of service 
connection for a left hip disability, and the decision became 
final.

The RO based its September 2003 determination on the pertinent 
evidence then of record, which consisted of service treatment 
records, private treatment records dated in 2003, and a July 2003 
VA examination report.  Service treatment records included 
reports of medical examination and medical history dated in April 
1971.  Those records were negative for evidence of a left hip 
disorder.  Service treatment records also showed that he 
repeatedly sought treatment in the fall of 1968 for chronic back 
pain and that he complained of pain in many areas of the body, 
including the hips, in November 1968.  The private treatment 
records included a February 2003 letter from a private physician.  
The physician noted the Veteran's complaint of left hip pain, 
diagnosed traumatic arthritis of the left hip, and opined that it 
was "quite probable" his current left hip disability was 
related to an in-service fall.  Finally, the July 2003 VA 
examination report reflected a diagnostic assessment of left hip 
contusion and degenerative joint disease, by patient history, and 
indicated that X-ray studies were pending.

The pertinent evidence received since the September 2003 rating 
decision includes private treatment records dated from 2001 to 
2006.  An August 2004 record reflects a diagnostic impression of 
severe osteoarthritis of the left hip and the opinion of the 
Veteran's private physician that the disorder is not related to 
dysplasia but possibly is related to previous trauma.  A January 
2006 letter from a private surgeon certifies that the Veteran 
underwent hip resurfacing arthroplasty that month.

The pertinent evidence received since the September 2003 rating 
decision also includes a February 2007 VA examination report and 
X-ray study.  These records reflect a diagnostic assessment of 
left hip strain with degenerative disc disease of the left hip, 
status post left hip repair surgery.  They also show that the 
Veteran has a left hip prosthesis.

Finally, the pertinent evidence received since the September 2003 
rating decision includes a portion of a letter from the Veteran's 
mother mailed in December 2004 and the Veteran's March 2010 
hearing testimony.  In her letter, the Veteran's mother wrote 
that her son was injured during service after he fell from bars 
during training.  She also wrote that he did not receive 
effective medical care during service and that the symptoms 
associated with his injury included an inability to run or walk 
without dragging one leg.  The Veteran offered similar testimony 
at the March 2010 hearing.  He testified that he had fallen from 
horizontal bars onto his lower back during basic training.  He 
also stated that he had sought treatment at the dispensary the 
following week but continued to experience pain radiating from 
the lower back into the hips.

The Veteran's March 2010 hearing testimony and the December 2004 
letter from his mother, which are presumed to be credible for the 
purpose of this analysis, are new because they suggest that the 
Veteran sustained a traumatic injury to his left hip during 
service.  This fact was not established by the evidence 
previously of record.  Moreover, the Board finds that these lay 
statements are sufficient to establish a reasonable possibility 
of substantiating the claim.  Specifically, when read in 
conjunction with the private treatment records that reflect a 
diagnosis of traumatic arthritis of the left hip, the testimony 
and letter suggest that the Veteran's current left hip disability 
may be related to an in-service fall from horizontal bars.  
Accordingly, new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a left 
hip disability.




ORDER

The appeal of the issue of entitlement to service connection for 
a left foot condition is dismissed.

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for a left hip 
disability is granted.  The merits of this matter are further 
addressed in the remand portion of this decision.  


REMAND

As noted above, a November 1968 service treatment record reflects 
that the Veteran complained of pain in his hips.  This complaint 
coincided with treatment being received for the low back 
following a fall off of horizontal bars during physical training 
in September 1968 which reportedly resulted in the Veteran 
landing on his back and tailbone.  Both the Veteran and his 
mother have offered credible descriptions of this in-service 
accident, and service connection has already been established for 
a low back condition based on this fall.  The Veteran is 
competent to report his personal experiences, and his mother is 
competent to report what she recalls from the time of the alleged 
injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Moreover, their descriptions of the in-service injury and the 
resulting symptomatology are consistent with the service 
treatment records.  The Board, therefore, finds the Veteran's 
report of having incurred a left hip injury in service to be 
entirely credible.  

In light of the foregoing, and in light of the substantial 
evidence showing that the Veteran currently has a left hip 
disability, the material issue in this case is whether that 
disability is etiologically related to an event, injury, or 
disease incurred during the Veteran's period of service.  The 
Board notes that the Veteran's private physicians opined in 
February 2003 and August 2004 records that there is a 
relationship between the arthritis in his left hip and his in-
service physical trauma.  However, it is not clear on what bases 
the physicians reached this conclusion as no supporting 
explanation was provided by either of them.  The Board, 
therefore, finds that a remand is required to afford the Veteran 
a VA examination so that a medical nexus opinion regarding the 
etiology of his left hip disability may be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for an 
orthopedic examination for purposes of 
determining the nature and etiology of any 
currently present left hip disability.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated tests, if any, should be 
performed.  

As part of the examination, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not, 
i.e., there is at least a 50 percent or 
better probability, that any currently 
diagnosed left hip disability is 
etiologically related to an event, injury, 
or disease in service, to include the 
reported fall from horizontal bars during 
service, and the complaints of pain in 
both hips in November 1968 when treatment 
was being received for a now service-
connected back condition.  The examiner 
should presume that the Veteran's 
statements regarding the history of his 
in-service injury are credible.  

In addition, the examiner is requested to 
provide an opinion concerning whether the 
left hip condition may be secondarily 
related to the service-connected low back 
condition, or whether the low back 
condition may have aggravated or caused an 
increase in the left hip condition even 
though it may not be the direct cause of 
the condition.   

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
is unable to render an opinion without 
resort to mere speculation, he or she 
should so state and provide a supporting 
explanation as to why an opinion cannot be 
provided without resorting to mere 
speculation.  

2.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claim for service connection for a left 
hip disability based on a de novo review 
of the record.  As part of the 
adjudication of the claim on the merits, 
the AOJ should address whether the hip 
condition may be secondarily related to, 
or have been aggravated by, the service-
connected low back condition.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


